EXHIBIT 10.1

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Option Agreement”), is entered into as of
January 11, 2005, between Omega Protein Corporation, a Nevada corporation (the
“Company”), and Richard W. Weis (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the 2000 Long-Term Incentive Plan (the “Plan”)
to encourage officers, employees, directors and consultants of the Company and
its affiliates to acquire or increase their equity interest in the Company and
to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to remain with and devote their best efforts to the
business of the Company thereby advancing the interests of the Company and its
stockholders; and

 

WHEREAS, the Plan provides that such key executives and selected employees may
be granted a certain number of Options (as defined in the Plan) to purchase
shares of the Common Stock, par value $.01 per share (“Common Stock”), of the
Company to provide them with a proprietary interest in the growth of the
Company; and

 

WHEREAS, the Optionee has been selected to receive such award;

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Subject to the terms and conditions set forth herein, the Company hereby
grants to the Optionee an Option to purchase from the Company 20,000 shares of
Common Stock at $7.92 per share. Such shares of Common Stock are hereinafter
referred to as the “Option Shares.”

 

2. The Option granted pursuant to this Agreement may be exercised by the
Optionee at any time during the 10-year period beginning on the date of this
Option Agreement (“Option Period”), subject to the limitation that said Option
shall become exercisable (i) with respect to 33 1/3% of the total number of
Option Shares, as of the first anniversary of the date hereof; (ii) with respect
to an additional 33 1/3% of the Option Shares, as of the second anniversary of
the date hereof; and (iii) with respect to the remaining 33 1/3% of the total
Option Shares, as of the third anniversary of the date hereof (it being
understood that the right to purchase Option Shares shall be cumulative so that
the Optionee may purchase on or after any such anniversary and during the
remainder of the Option Period those quantifies of Option Shares which the
Optionee was entitled to purchase but did not purchase during any preceding
period or periods). Notwithstanding anything to the contrary contained herein,
the Option herein granted shall terminate and be of no further force or effect
upon the expiration of the Option Period.

 

3. The Option granted pursuant to this Agreement may be exercised by the
Optionee by giving written notice to the Secretary of the Company setting forth
the number of Option



--------------------------------------------------------------------------------

Shares with respect to which the Option is to be exercised, which notice shall
be accompanied by payment of the full amount of the exercise price for such and
any appropriate withholding taxes. If permitted by the Committee, payment may
also be by means of tendering Common Stock, another Award, including Restricted
Stock valued at Fair Market Value on the date of exercise, securing a loan from
the Company or any combination thereof. (All capitalized terms herein are
defined in the Plan).

 

Such notice shall specify the address to which the certificate or certificates
for such shares are to be mailed. As promptly as practicable following the
receipt of such written notification and payment, the Company shall deliver to
the Optionee certificates for the number of Option Shares with respect to which
such Option has been exercised.

 

4. In the event that the Optionee’s employment with the Company or a Subsidiary
is terminated by the Company other than for Cause (as defined in Paragraph 5)
during the Option Period, that portion of the Option that has become exercisable
pursuant to Paragraph 2 prior to such termination may be exercised by the
Optionee during the 3-month period beginning on the termination date but the
Option shall terminate at the end of such period.

 

5. In the event that the Optionee voluntarily terminates his or her employment
with the Company or a Subsidiary, or if Optionee’s employment is terminated for
Cause, any Option granted pursuant to this Agreement shall be forfeited upon the
date that the Optionee’s employment is terminated. Termination for “Cause” shall
be termination resulting from (i) the continuing and material failure by the
Optionee to fulfill the Optionee’s duties as an employee of the Company or
willful misconduct or gross neglect in the performance of such duties, (ii)
committing fraud, misappropriation or embezzlement in the performance of the
Optionee’s duties as an employee of the Company, or (iii) the Optionee’s
commission of any felony for which the Optionee is convicted and which, as
determined in good faith by the Company, constitutes a crime involving moral
turpitude. For the purposes of this Paragraph 5, the term “Company” includes
Subsidiaries of the Company.

 

6. In the event that the Optionee terminates employment during the Option Period
by reason of death or total and permanent disability during the Option Period,
that portion of the option that has become exercisable pursuant to Paragraph 2
prior to such termination may be exercised by the person or persons entitled
thereto under the Optionee’s will or the laws for descent and distribution
during the 12-month period beginning on such date but the Option shall terminate
at the end of such period.

 

7. Except as provided herein this Paragraph 7 or in Paragraph 10, no right or
benefit under this plan shall be subject to anticipation, alienation, transfer,
sale, assignment, pledge, encumbrance or charge, whether voluntary, involuntary,
direct or indirect, by operation of law or otherwise, including, without
limitation, a change in beneficial interest of any trust and a change in
ownership of a corporation or partnership, but not including a change of legal
and beneficial title of a right or benefit resulting from the death of any
Optionee or the spouse of any Optionee (any such proscribed transaction
hereinafter a “Disposition”) and any attempted Disposition will be null and
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities, or torts of any Optionee or other person
entitled to such benefits. The foregoing provisions of this Paragraph 7 shall
not apply to a domestic relations order



--------------------------------------------------------------------------------

awarding any benefits under the plan to the divorced spouse of an Optionee. The
foregoing provisions of this Paragraph 7 shall also not apply to an irrevocable
Disposition of a right or benefit under this Plan to a “Permitted Assignee,” as
defined below, by (i) Optionee (an “Eligible Optionee”), or (ii) a “Permitted
Assignee,” as defined below, who has received an assignment from an Eligible
Optionee pursuant to this sentence.

 

  a. Permitted Assignee. The term “Permitted Assignee” shall mean:

 

  (i) The Eligible Optionee;

 

  (ii) A spouse of the Eligible Optionee;

 

  (iii) Any person who is a lineal ascendant or descendant of the Eligible
Optionee or the Eligible Optionee’s spouse;

 

  (iv) Any brother or sister of the Eligible Optionee;

 

  (v) Any spouse of any individual described in subparagraph (iii) or (iv);

 

  (vi) A trustee of any trust which, at the applicable time, is 100% Actuarially
Held for a Permitted Assignee or Assignees (as defined in Paragraph 6(c));

 

  (vii) Any corporation in which, at the applicable time, each class of stock is
100% owned by a Permitted Assignee or Permitted Assignees;

 

  (viii) Any partnership in which, at the applicable time, each class of
partnership interest is 100% owned by a Permitted Assignee or Permitted
Assignees; or

 

  (ix) Any limited liability company or other form of incorporated or
unincorporated business organization in which each class of stock, membership or
other equity interest is 100% owned by a Permitted Assignee or Assignees.

 

(b) Subsequent Assignees. This Paragraph 7 shall be fully applicable to all
Permitted Assignees, and the provisions of this Paragraph 7 shall be fully
applicable to any right or benefit transferred by an Eligible Optionee to any
Permitted Assignee as if such Permitted Assignee were an Eligible Participant;
provided, however, that no Permitted Assignee shall be deemed an Eligible
Optionee for determining the persons who constitute Permitted Assignees under
Paragraph 7. Any Permitted Assignee acquiring a right or benefit under this Plan
shall execute and deliver to the Committee an Agreement pursuant to which such
Permitted Assignee agrees to be bound by all of the terms and provisions of the
plan, provided that the failure to execute and deliver such an Agreement shall
not be deemed to relieve such Permitted Assignee of the restrictions imposed by
the plan. Any attempted Disposition of a right or benefit under this plan in
breach of this Paragraph 7, whether voluntary, involuntary, by operation of law
or otherwise shall be null and void.



--------------------------------------------------------------------------------

(c). Actuarially Held. In making the determination whether a trust is 100%
Actuarially Held for permitted Assignee(s), a trust, at the applicable point in
time, is 100% Actuarially Held for Permitted Assignee or Assignees when 100% of
the actuarial value of the beneficial interests of the trust, except as provided
in the following sentence, are held for a Permitted Assignee or Permitted
Assignees. For purposes of making the determination described above, the
possibility that an interest in a trust may be appointed pursuant to a special
or general power of appointment shall be ignored; provided, that the actual
exercise of any such power of appointment shall not be ignored.

 

8. The Optionee shall have no rights as a stockholder of the Company with
respect to the Option Shares unless and until certificates evidencing such
Option Shares shall have been issued by the Company to the Optionee. Until such
time, the Optionee shall not be entitled to dividends or distributions in
respect of any Option Shares or to vote such shares on any matter submitted to
the shareholders of the Company. In addition, except as to such adjustments that
from time to time be made by the Company or the Committee in accordance with
Paragraph 14 of the Plan, no adjustment shall be made or required to be made in
respect of dividends (ordinary or extraordinary, whether in cash, securities or
any other property) or distributions paid or made by the Company or any other
rights granted in respect of any Option Shares for which the record date for
such payment, distribution or grant is prior to the date upon which certificates
evidencing such Option Shares shall have been issued by the Company.

 

9. The Company may make such provisions as it may deem appropriate for the
withholding of any taxes that it determines is required in connection with the
Option granted pursuant hereto.

 

10. Upon the acquisition of any Option Shares pursuant to the exercise of the
option granted pursuant hereto, the Optionee may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this Option
Agreement. In addition, the certificates representing any Option Shares
purchased upon the exercise of the Option will be stamped or otherwise imprinted
with a legend in such form as the Company may require with respect to any
applicable restrictions on sale or transfer, and the stock transfer records of
the Company will reflect stop-transfer instructions, as appropriate, with
respect to such shares.



--------------------------------------------------------------------------------

11. Unless otherwise provided herein, any notice or other communication
hereunder shall be in writing and shall be given by registered or certified
mail. All notices of the exercise by the Optionee of the option granted pursuant
hereto shall be directed to Omega Protein Corporation, Attention: Secretary, at
the Company’s current address. Any notice given by the Company to the Optionee
directed to him at his address on file with the Company shall be effective to
bind any other person who shall acquire rights hereunder. The Company shall be
under no obligation whatsoever to advise or notify the Optionee of the
existence, maturity or termination of any rights hereunder and the Optionee
shall be deemed to have familiarized himself with all matters contained herein
and in the Plan which may affect any of the Optionee’s rights or privileges
hereunder.

 

12. Whenever the term “Optionee” is used herein under circumstances applicable
to any other person or persons to whom this award may be assigned in accordance
with the provisions of Paragraph 7, the term “Optionee” shall be deemed to
include such person or persons. References to the masculine gender herein also
include the feminine gender for all purposes.

 

13. Notwithstanding anything to the contrary contained herein, the Optionee
agrees that the Optionee will not exercise the Option granted pursuant hereto,
and that the Company will not be obligated to issue any Option Shares pursuant
to this Option Agreement, if the exercise of the Option or the issuance of such
shares would constitute a violation by the Optionee or by the Company of any
provision of any law or regulation of any governmental authority or any national
securities exchange or transaction quotation system.

 

14. This Option Agreement is subject to the Plan, a copy of which has been
furnished to the Optionee and for which the Optionee acknowledges receipt. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are incorporated by reference herein. In the event of a conflict between any
term or provision contained herein and a term or provision of the plan, the
applicable terms and provisions of the Plan shall govern and prevail.

 

IN WITNESS WHEREOF, this Option Agreement has been executed as of the date first
written above.

 

OMEGA PROTEIN CORPORATION By:  

/s/ Joseph L. von Rosenberg III

--------------------------------------------------------------------------------

    Joseph L. von Rosenberg III     President and Chief Executive Officer
OPTIONEE: Richard W. Weis